Citation Nr: 0500078	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  96-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than July 12, 1995, 
for the grant of entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Portland, Oregon, that granted entitlement to nonservice-
connected pension and assigned an effective date of December 
22, 1995.  In April 1996, the RO assigned an effective date 
of July 12, 1995.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Review of the veteran's claim at this time would be 
premature.  In a June 1996 VA Form 9, he requested a hearing 
to address the effective date of his nonservice-connected 
pension.  He was unclear in the VA Form 9 as to whether he 
desired a hearing at the RO before the Board or a hearing 
officer.  

In September 1997, the RO wrote to the veteran and told him 
that he would be scheduled for a hearing before a local 
hearing officer.  He was also asked to clarify whether or not 
he wanted a hearing before the Board, in addition to his 
local hearing.  He was also told that if he did not respond, 
he would be scheduled for a hearing before the Board.  The 
veteran did not respond.  

In January 1999, the veteran met with a Decision Review 
Officer in an informal conference.  In light of this, in a 
February 1999 letter the RO asked that he clarify whether or 
not he still wanted a personal hearing.  He was also told 
that if he did not respond, he would be scheduled for a 
hearing.  Again, the veteran did not respond.  

Accordingly, the RO should seek clarification from the 
veteran as to the type of hearing he desires at the RO and 
schedule him for an appropriate hearing(s).  On remand, the 
RO should also take this opportunity to ensure that all duty 
to notify and assist obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103 and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2004).

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Review the claims file and ensure that 
all duty to notify and assist obligations 
have been satisfied in accordance with 38 
U.S.C.A. § 5103 and 5103A and 38 C.F.R. 
§ 3.159.  The veteran must be informed about 
(1) the information and evidence not of 
record that is necessary to substantiate the 
claim for an earlier effective date; (2) the 
information and evidence that VA will seek to 
obtain on his behalf; (3) the information or 
evidence that he is expected to provide; and 
(4) requested or told to provide any evidence 
in his possession that pertains to the claim.  

2.  Seek clarification from the veteran 
as to the type of hearing he desires at 
the RO.  Then, schedule the veteran for 
an appropriate hearing(s), in 
accordance with applicable law.  A copy 
of the notice scheduling the hearing(s) 
should be placed in the claims folder.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

